Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/958802 application originally filed June 29, 2020.
Amended claims 1, 3-15 and 21, filed June 24, 2022, are pending and have been fully considered.  Claims 2 and 16-20 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aalto et al. (US 2015/0191404) hereinafter “Aalto”.
Regarding Claims 1 and 21
	Aalto discloses in paragraph 0006, a process for producing an exemplary composition is provided, the process comprising: conducting hydrodeoxygenation and isomerization processes of a biological raw material; and conducting a separation process of the resulting material, wherein the separation process includes distillation.
	Aalto discloses in paragraph 0023, the total isoparaffinic content of the composition is more than 93 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 97 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 99 wt-%, based on the total weight of the composition.
	Aalto discloses in paragraph 0027, the composition has a boiling point in a range of 240° C to 260° C.
	Aalto discloses in paragraph 0033, biological raw materials from plants, animals or fish containing fatty acids and/or fatty acid esters may be used as the starting material. The raw material may be selected from vegetable oils, animal fats, fish oils, and mixtures thereof. Suitable biological raw materials include rapeseed oil, canola oil, colza oil, tall oil, Sunflower oil, soybean oil, hemp oil, olive oil, linseed oil, mustard oil, palm oil, arachis oil, castor oil, coconut oil, animal fats such as suet, tallow, blubber, recycled alimentary fats, starting materials produced by genetic engineering, and biological starting materials produced by microbes such as algae and bacteria. Condensation products, esters, or other derivatives obtained from biological raw materials may also be used as starting materials.
Aalto discloses in paragraph 0083 and Table 15, main carbon number (more than 10 wt%) of C15-C18, C15-C17 and C17-C18 have more than 50% by weight of di/tri methyl paraffins and tri+ methyl paraffins.

    PNG
    media_image1.png
    825
    482
    media_image1.png
    Greyscale

	Aalto discloses in paragraph 0020, the term "biosolvent" refers to a solvent produced from biological raw materials. In an exemplary aspect, a composition is provided comprising C14 and C15 paraffins wherein only biological raw materials are used to form the C14 and C15 paraffins.  Aalto discloses in paragraph 0021, the composition can comprise 40-50 wt-% C14 paraffins and 35-45 wt-% C15 paraffins (75-95 wt% of C14 and C15 of paraffins). As used herein, "C14 paraffin" refers to a paraffin containing 14 carbon atoms, and "C15 paraffin" refers to a paraffin containing 15 carbon atoms. The C14 and C15 paraffins are produced from a biological raw material.  Aalto discloses in paragraph 0023, the total isoparaffinic content of the composition is more than 93 wt-%, based on the total weight of the composition. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claims 3, 7 and 8
	Aalto discloses in paragraph 0083 and Table 15, meets the limitations of claims 2, 3, 7, 8, 16 and 20 of the present invention.

    PNG
    media_image1.png
    825
    482
    media_image1.png
    Greyscale

	Aalto discloses in paragraph 0020, the term "biosolvent" refers to a solvent produced from biological raw materials. In an exemplary aspect, a composition is provided comprising C14 and C15 paraffins wherein only biological raw materials are used to form the C14 and C15 paraffins.  Aalto discloses in paragraph 0021, the composition can comprise 40-50 wt-% C14 paraffins and 35-45 wt-% C15 paraffins (75-95 wt% of C14 and C15 of paraffins). As used herein, "C14 paraffin" refers to a paraffin containing 14 carbon atoms, and "C15 paraffin" refers to a paraffin containing 15 carbon atoms. The C14 and C15 paraffins are produced from a biological raw material.  Aalto discloses in paragraph 0023, the total isoparaffinic content of the composition is more than 93 wt-%, based on the total weight of the composition. 
Regarding Claims 4 and 5
	Aalto discloses in paragraph 0075 and Table A.1, meets the limitations of claims 4 and 5 of the present invention.

    PNG
    media_image2.png
    769
    385
    media_image2.png
    Greyscale

Regarding Claim 6
	Aalto discloses in paragraph 0023, the total isoparaffinic content of the composition is more than 93 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 97 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 99 wt-%, based on the total weight of the composition.
Regarding Claim 9
Aalto discloses in paragraph 0006, a process for producing an exemplary composition is provided, the process comprising: conducting hydrodeoxygenation and isomerization processes of a biological raw material; and conducting a separation process of the resulting material, wherein the separation process includes distillation.
	Aalto discloses in paragraph 0023, the total isoparaffinic content of the composition is more than 93 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 97 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 99 wt-%, based on the total weight of the composition.
	Aalto discloses in paragraph 0027, the composition has a boiling point in a range of 240° C to 260° C.
	Aalto discloses in paragraph 0033, biological raw materials from plants, animals or fish containing fatty acids and/or fatty acid esters may be used as the starting material. The raw material may be selected from vegetable oils, animal fats, fish oils, and mixtures thereof. Suitable biological raw materials include rapeseed oil, canola oil, colza oil, tall oil, Sunflower oil, soybean oil, hemp oil, olive oil, linseed oil, mustard oil, palm oil, arachis oil, castor oil, coconut oil, animal fats such as suet, tallow, blubber, recycled alimentary fats, starting materials produced by genetic engineering, and biological starting materials produced by microbes such as algae and bacteria. Condensation products, esters, or other derivatives obtained from biological raw materials may also be used as starting materials.
	Aalto discloses in paragraph 0028, the composition is suitable for use as a solvent or a solvent component. In an exemplary embodiment, the composition is in liquid form. 
Aalto discloses in paragraph 0029, the composition is an emulsion. For example, the composition can be an oil-in water emulsion or a water-in-oil emulsion. In an exemplary embodiment, the composition can be suitable for use in a coating, paint, lacquer, varnish, polish, ink, adhesive, sealant, resin, plastic, catalyst, cleaning composition, peroxide desensitizer, pigment dispersion, carrier fluid for an active ingredient, antioxidant, biocide, insecticide, air freshener, crop protection composition, detergent, grease removal composition, dry cleaning composition, cosmetic, personal care composition, pharmaceutical, extender in a dental impression material, vaccine, food ingredient, flavor composition, fragrance, natural oil extraction, oil field chemical, drilling mud composition, extraction process composition, plasticizer for elastomer, paper processing chemical, lubricant, functional fluid, transformer oil, metal working composition, rolling or cutting fluid, water treatment composition, wood treatment com position, construction chemical, mould release material, explosive, mining chemical, solvent extraction composition, fuel component, heating oil, lamp oil, or a combination thereof.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 10
Aalto discloses in paragraph 0029, the composition is an emulsion. For example, the composition can be an oil-in water emulsion or a water-in-oil emulsion. In an exemplary embodiment, the composition can be suitable for use in a coating, paint, lacquer, varnish, polish, ink, adhesive, sealant, resin, plastic, catalyst, cleaning composition, peroxide desensitizer, pigment dispersion, carrier fluid for an active ingredient, antioxidant, biocide, insecticide, air freshener, crop protection composition, detergent, grease removal composition, dry cleaning composition, cosmetic, personal care composition, pharmaceutical, extender in a dental impression material, vaccine, food ingredient, flavor composition, fragrance, natural oil extraction, oil field chemical, drilling mud composition, extraction process composition, plasticizer for elastomer, paper processing chemical, lubricant, functional fluid, transformer oil, metal working composition, rolling or cutting fluid, water treatment composition, wood treatment com position, construction chemical, mould release material, explosive, mining chemical, solvent extraction composition, fuel component, heating oil, lamp oil, or a combination thereof.
Regarding Claims 11 and 14
Aalto discloses in paragraph 0006, a process for producing an exemplary composition is provided, the process comprising: conducting hydrodeoxygenation and isomerization processes of a biological raw material; and conducting a separation process of the resulting material, wherein the separation process includes distillation.
Aalto discloses in paragraph 0019, a method for producing said composition comprising C14 and C15 paraffins. The method can comprise hydrotreating a raw material of biological origin to obtain a hydrotreated product comprising n-paraffins and isomerizing the hydrotreated product to obtain an isomerized product comprising isoparaffins and separation of said composition by distillation.
	Aalto discloses in paragraph 0023, the total isoparaffinic content of the composition is more than 93 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 97 wt-%, based on the total weight of the composition. For example, the total isoparaffinic content of the composition is more than 99 wt-%, based on the total weight of the composition.
	Aalto discloses in paragraph 0027, the composition has a boiling point in a range of 240° C to 260° C.
	Aalto discloses in paragraph 0033, biological raw materials from plants, animals or fish containing fatty acids and/or fatty acid esters may be used as the starting material. The raw material may be selected from vegetable oils, animal fats, fish oils, and mixtures thereof. Suitable biological raw materials include rapeseed oil, canola oil, colza oil, tall oil, Sunflower oil, soybean oil, hemp oil, olive oil, linseed oil, mustard oil, palm oil, arachis oil, castor oil, coconut oil, animal fats such as suet, tallow, blubber, recycled alimentary fats, starting materials produced by genetic engineering, and biological starting materials produced by microbes such as algae and bacteria. Condensation products, esters, or other derivatives obtained from biological raw materials may also be used as starting materials.
	Aalto discloses in paragraph 0028, the composition is suitable for use as a solvent or a solvent component. In an exemplary embodiment, the composition is in liquid form. 
Aalto discloses in paragraph 0029, the composition is an emulsion. For example, the composition can be an oil-in water emulsion or a water-in-oil emulsion. In an exemplary embodiment, the composition can be suitable for use in a coating, paint, lacquer, varnish, polish, ink, adhesive, sealant, resin, plastic, catalyst, cleaning composition, peroxide desensitizer, pigment dispersion, carrier fluid for an active ingredient, antioxidant, biocide, insecticide, air freshener, crop protection composition, detergent, grease removal composition, dry cleaning composition, cosmetic, personal care composition, pharmaceutical, extender in a dental impression material, vaccine, food ingredient, flavor composition, fragrance, natural oil extraction, oil field chemical, drilling mud composition, extraction process composition, plasticizer for elastomer, paper processing chemical, lubricant, functional fluid, transformer oil, metal working composition, rolling or cutting fluid, water treatment composition, wood treatment com position, construction chemical, mould release material, explosive, mining chemical, solvent extraction composition, fuel component, heating oil, lamp oil, or a combination thereof.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 Regarding Claims 12 and 13
	Aalto discloses in paragraph 0033, biological raw materials from plants, animals or fish containing fatty acids and/or fatty acid esters may be used as the starting material. The raw material may be selected from vegetable oils, animal fats, fish oils, and mixtures thereof. Suitable biological raw materials include rapeseed oil, canola oil, colza oil, tall oil, Sunflower oil, soybean oil, hemp oil, olive oil, linseed oil, mustard oil, palm oil, arachis oil, castor oil, coconut oil, animal fats such as suet, tallow, blubber, recycled alimentary fats, starting materials produced by genetic engineering, and biological starting materials produced by microbes such as algae and bacteria. Condensation products, esters, or other derivatives obtained from biological raw materials may also be used as starting materials.
Regarding Claim 15
	Aalto discloses in paragraph 0036, after the HDO step, the HDO product is passed to the isomerization step where hydrogen gas and the n-paraffin mixture are passed to the isomerization catalyst bed either concurrent or countercurrent manner to produce an isomerized product. The "steps" can be conducted in the same vessel or in separate vessels. The "steps" can occur in the same reaction zone or in different reaction zones.  Aalto discloses in paragraph 0037, in the isomerization step, the pressure and the temperature range, for example, between 20 and 150 bar, and between 200 and 500 degrees centigrade, respectively. In the isomerization step, any suitable isomerization catalysts may be used.  Aalto discloses in paragraph 0043 and 0044, pilot scale fractionation was conducted in a continuous distillation unit comprising 3 multistage columns. The first column separates the lightest fraction and the bottom fraction was sent to the second column to distillate the second fraction from the feed. Then, the bottom from second column was sent to the third column for final fractionation. The first two columns were operated at atmospheric pressure while the third column was operated in vacuum.
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Applicants argued: “Respectfully, the disclosure of Aalto is generic. A generic disclosure that is absent any specific teaching or motivation for the skilled artisan to choose specific "species"-type values, does not render the ranges claimed as obvious. It is important to consider that most of the experimental data in Aalto is not in accordance with Aalto's claims, to which the person having ordinary skill in the art is directed - the data in Tables 23 and 24 may be said to be in accordance with Aalto's claims. The other data in Aalto is for illustration, comparison or for other purposes. From Table 23, it can be seen that Aalto's teaching does not have inter alia "content of C5 to C15paraffins is 95 wt.-% or more", but content of C5 to C15 is lower.”
Applicants arguments are not deemed persuasive.  Aalto is not relied upon for only the preferred embodiments or examples, but rather the entire teachings of Aalto.  Therefore, it is maintained Aalto specifically teaches a solvent composition comprising a total isoparaffinic content of more than 95 wt.%, having a boiling range of 240 to 260°C, with 50wt% or more of di, tri or methylated isoparaffins. Aalto additionally teaches C14 and C15 paraffins of 75-95 wt.%.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argued: “There is no disclosure of more than two of the following features of claim 1 for any composition of Aalto”.
Applicants arguments are not deemed persuasive.
the solvent composition comprises more than 55.0 wt.-% dimethylated, trimethylated or higher methylated i-paraffins relative to all i-paraffins in the solvent composition (see paragraph 0083 and Table 15 of Aalto);
the content of C5 to C15 paraffins is 95 wt.-% or more relative to the solvent composition as a whole (see paragraph 0083 and Table 15 of Aalto); 
the solvent composition comprises 91.0 wt.-% or more i-paraffins (see paragraph 0023 of Aalto); 
the solvent composition has a boiling point in the range of 150°C to 250°C (see paragraph 0027 of Aalto). 
Applicants argued: “The benefits of the differing features discussed above are not achieved by Aalto. For example, a high content of C5-C15 paraffins, low amount of C16+, and a high content of di/tri/tri+ isomers are shown by the present inventors to result in good solvency power, cold properties and vapor pressure properties (last paragraph, page 7 and 3rd-5th paragraphs, page 8 of the application as filed). Whereas Aalto does not even disclose the term "solvency", and as such the problem solved by the present application is not even disclosed in Aalto. Thus, the person having ordinary skill in the art would not have been motivated to modify the compositions of Aalto to arrive at claim 1.  From Aalto, the person having ordinary skill in the art when faced with the problem of obtaining a solvent composition having improved solvency power, cold properties and vapor pressure properties would not have arrived at the composition of claim 1, at least because Aalto fails to suggest the above-mentioned differing features for solving the problem. Aalto does not suggest modifying the production conditions. It instead generally discloses fractions being close and remote to the subject matter of claim 1, but no guidance or teaching is presented to the present composition. 
Applicants arguments directed to improvement in the art directed to solvency power, cold properties and vapor pressure properties are acknowledged by the examiner.  However, these improvements are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) no examples have been provided that are commensurate in scope with the claims.  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doucet et al. (EP 3095838 A1) discloses in the abstract, the invention provides for a process for preparing a fluid having a boiling point in the range of from 100 to 400°C and comprising more than 90% isoparaffins and containing less than 300ppm aromatic, comprising the step of catalytically hydrogenating a feed comprising more than 95% by weight of a hydrodeoxygenated isomerized hydrocarbon biomass feedstock, at a temperature from 80 to 180°C and at a pressure from 50 to 160 bars. The invention also provides for a fluid having a boiling point in the range of from 100 to 400°C and a boiling range below 80°C, said fluid comprising more than 90% isoparaffins and less than 3% of naphthenes and having a ratio of iso-paraffins to n-paraffins of at least 12:1, a biodegradability at 28 days of at least 60%, a biocarbon content of at least 95%, containing less than 100 ppm aromatics, and comprising carbon expressed as CH3 sat less than 30%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771